By the Court.

The declared object of the grant of this land by the proprietors of the township was for the support of a minister. They at that time preferred a minister of the congregational order or persuasion ; but there is nothing in the grant that limits the benefit of it to that particular sect. If the inhabitants of that part of the town, constituting the first parish, should hereafter become anabaptists, or Christians of any other sect within the description of protestants, they would still have a right to this land. The incorporation of Lord and others into a religious society constituted them what is commonly called a poll parish ; but it vested no part of the estate or funds of the first parish in the society. Those still belong exclusively to the original first parish, who are the plaintiffs in this action.

Judgment according to the verdict.